Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about June 4, 1996, which denied petitioner’s application for an order of protection against respondent, unanimously affirmed, without costs.
If respondent’s conduct were found to have been as described by petitioner, it could conceivably have provided a basis for the issuance of an order of protection by the Family Court. However, the Family Court did not find the petitioner totally credible. There is nothing in the record to warrant disturbing the Family Court’s finding as to credibility, which is to be given due deference (Matter of Ashlee X., 244 AD2d 707; Matter of Shannon U., 210 AD2d 752, lv denied 85 NY2d 807). Concur— Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.